Citation Nr: 0429722	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-17 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a special monthly pension based upon need of 
regular aid and attendance of another person or being 
housebound.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to March 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  Appeal has been perfected.  

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.


FINDING OF FACT

The veteran is not bedridden, or a patient in a nursing home 
or hospital, or is housebound.  Nor is he blind or helpless, 
or so nearly helpless, as to require the regular aid and 
attendance of another person.


CONCLUSION OF LAW

The requirements for a special monthly pension based on the 
need for regular aid and attendance, or due to housebound 
status, have not been met. 38 U.S.C.A. §§ 1502(b), 1521 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 (West 2002), was 
enacted on November 9, 2000.  Essentially, this law redefined 
VA's duty-to-assist obligations and imposed on VA certain 
notification requirements.  Final implementing regulations 
were published on August 29, 2001, and they apply to most 
claims for VA benefits filed on or after November 9, 2000, as 
well as any claim not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the end of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes a decision of the U. S. Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing VCAA, that required a response to 
VCAA before the expiration of the statutory one-year period.  
Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5102; 5103 (West 2002).  There is no issue in this case as 
to providing an appropriate application form, or as to the 
completeness of the application.  In a letter dated in July 
2002, three months before the issuance of the rating decision 
from which this appeal arises, the RO advised the veteran of 
his and VA's respective responsibilities in developing the 
claim, what specific evidence and information are required to 
establish entitlement to the claimed benefits, what 
additional information and evidence are needed, and what 
specifically the VA would do to help him substantiate the 
claim.  The letter also asked the veteran to provide 
sufficient evidence to permit the RO to help him substantiate 
the claim, or provide the missing evidence himself.  Further, 
through the Statement of the Case (SOC), Supplemental SOC 
(SSOC), and the rating decision, the veteran was notified of 
what is required to substantiate the claim and what was 
considered in evaluating the claim.  Moreover, the SOC and 
SSOC included the statutes pertaining to the VCAA duty to 
assist.  Thus, the Board finds that duty-to-notify 
obligations under VCAA and controlling precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), have been 
met.

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claims folder evidence 
identified as relevant to the claim, including VA Medical 
Center (VAMC) treatment records.  Nothing in the record 
suggests that the veteran has indicated the existence of any 
other relevant records that are not currently of record.  The 
veteran was given an opportunity to testify at a personal 
hearing before the Board or the RO, but opted not to exercise 
this right.  

The Board further notes that the veteran submitted in 
February 2004, after the issuance of the SSOC, a signed 
statement in which he affirmatively stated: "I have no 
additional evidence to submit . . . forward my file to the 
[Board]."  The Board finds it reasonable to construe this 
statement to mean that the veteran takes no exception to any 
action or inaction by VA with respect to his VCAA 
notification or assistance rights, and is satisfied with the 
evidentiary development in this case.       

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish his claim.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that there has been no 
prejudice to the veteran in this case that would warrant 
further notice or development, and that his procedural rights 
have not been abridged.  The Board therefore proceeds with 
appellate review.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  



II.  Special Monthly Pension Claim

Applicable Laws and Regulations

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" is entitled to a VA pension.  38 U.S.C.A. § 
1521(a).  Section 1521 further provides for an increased rate 
of pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60 percent, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. § 
3.351(b), (c), and (d).

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind, or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  See 
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Evidence

The veteran had honorable active service from February 1951 
to March 1953, during the Korean War.  He is thus qualified 
to be considered for a VA pension as the evidence warrants.  
See veteran's Form DD-214; 38 U.S.C.A. §§ 101(9) and (11); 
1521(a).  In this appeal, the veteran maintains that he is 
entitled to a special monthly pension, as he in need of 
regular aid and attendance, or, in the alternative, because 
he is housebound.     

The record shows that service connection is not in effect for 
any disability.  However, the veteran's nonservice-connected 
disabilities include clinical left radiculopathy, discogenic 
disease, degenerative joint disease of the lumbar spine, by 
X-rays (rated together as 60 percent disabling); old septal 
infarction, high blood pressure, not treated (rated together 
as 30 percent disabling); umbilical hernia, hiatal hernia by 
history, hyperglycemia by history, and benign prostatic 
hypertrophy (all rated as zero percent disabling).  The 
combined rating for these nonservice-connected disabilities 
is 70 percent.  He was determined to be entitled to 
nonservice-connected disability pension benefits by a March 
1995 rating decision.

Relevant medical evidence includes the October 2002 report of 
a VA "aid and attendance or housebound" examination.  It 
provides that the veteran maintains that he has a "nerves" 
problem for which he is taking Xanax, and that he has right 
hip and low back pain.  He further reported a history of 
lumbosacral discogenic disease and prior treatment for 
epigastric burning.  It was noted that the veteran arrived to 
the examination site accompanied by his wife and 
granddaughter, by car driven by the granddaughter.  He drives 
himself when he is in town.  The veteran is not hospitalized 
or bedridden.  The veteran apparently denied vision problems.  
The examiner noted that he "appears mentally sound and 
capable of managing his benefit payments."  

As for capacity to take care of himself, the examiner noted 
that the veteran is able to attend to the needs of nature and 
basic personal hygiene (brushing teeth; washing face; 
shaving) on his own, and is able to eat breakfast sitting at 
a table on his own.  He reads the newspaper, paints pictures 
as a hobby, eats lunches sitting at a table, bathes daily, 
and occasionally accompanies his wife on grocery shopping 
errands.  On a typical evening, he eats dinner and watches TV 
with his wife, and retires to bed around 9 or 10 PM.  See 
October 2002 examination report.  

The veteran appeared well-groomed and well-nourished, with 
good posture and normal gait, and was in clean attire.  No 
restrictions were noted with respect to upper extremities, 
and it was noted that he is able to attend to daily 
activities on his own without assistance.  He walked 
normally, without restrictions, but the distance he would be 
able to travel without fatigue was not determined.  No 
limitations of motion or deformities of the spine were found.  
No mechanical aids, such as walkers, are being used or 
recommended.  He is able to personally go to the supermarket, 
the bank, medical appointments, and the pharmacy.  The 
veteran was diagnosed with nerve palsy condition; acute 
gastritis, by history; and discogenic disease of the 
lumbosacral spine.  See October 2002 examination report.  
                   
VAMC records dated between 2002 and 2004 provide that the 
veteran was seen numerous times on an outpatient basis for 
preventative and maintenance care, and received 
instruction/screening on topics such as prostate cancer, 
hepatitis C, diabetes, and weight control, exercise, and 
nutrition.  Diagnoses rendered on an outpatient basis 
included anxiety state, not otherwise specified; benign 
prostate hypertrophy; and sensorineural hearing impairment.  
The veteran apparently has been assigned hearing aids.               

The report of a May 2002 "aid and attendance or housebound 
status" examination indicates that the veteran has an 
anxiety disorder with occasional disorientation.  
Gastroesophageal reflux disease (GERD) also was noted.  

The June 2003 VA audiology examination report provides that 
the veteran has sensorineural hearing loss.  The audiology 
results indicate bilateral speech discrimination (Maryland 
CNC test) score of 50 and bilateral average pure tone decibel 
loss of 55.  The veteran complained of ringing in his ears.  
He was diagnosed with mild to moderately severe sensorineural 
hearing loss from 500 Hertz to 4000 Hertz, poor speech 
recognition ability, and normal middle ear function with 
respect to the right ear.  As for the left ear, the veteran 
has normal hearing within 500 Hertz with mild to moderately 
severe sensorineural hearing loss from 1000 Hertz to 4000 
Hertz, poor speech recognition ability, and normal middle ear 
function.        

Finally, the June 2003 VA "mental disorders" examination 
report provides that the veteran reportedly has never been 
hospitalized for a neuropsychiatric problem, and that he 
never received consequent or regular treatment at VAMCs.  It 
was noted that he made no visits to VA hospital facilities 
from 1999 to the end of 2002.  The veteran reportedly has, 
however, seen a private psychiatrist for anxiety.  The 
veteran expressed displeasure with respect to the suspension 
of VA pension benefits purportedly because he owed money to 
the federal government.  The veteran reportedly stopped 
working 10 years ago due to a neuropsychiatric condition; 
however, he also stated that he was denied a claim for state-
based aid for the same condition, and there is no specific, 
independent evidence to support the existence of such a 
condition other than the veteran's own accounting.  

Objective examination resulted in normal findings: there is 
no thought process or communication impairment; no delusions 
or hallucinations; no evidence of inappropriate behavior, or 
homicidal or suicidal intent; no evidence that he is unable 
to maintain basic personal hygiene and conduct daily 
activities without help or supervision; and no evidence as to 
disorientation in person, place, and time, significant memory 
impairment, or obsessive or ritualistic behavior.  The 
veteran did describe anxiety, tension, and apprehension; 
however, there was no evidence of impaired impulse control, 
significant sleep disturbance, panic attacks, or impaired 
speech.  The examiner concluded that the veteran is competent 
to handle VA benefits and that the neuropsychiatric 
condition, as manifested primarily by anxiety symptoms, does 
not interfere with the ability to maintain personal hygiene 
and conduct daily activities.  The veteran's Global 
Assessment of Functioning (GAF) scale score was 65 to 60.  
(GAF is a scale from 0 to 100, reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).  See also 
38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF of 51 to 60 
indicates moderate symptoms or moderate difficulty in social 
or occupational functioning; GAF of 61 to 70 indicate 
presence of some mild symptoms or some difficulty in social 
or occupational functioning, but, in general, good 
functioning with the existence of some meaningful 
interpersonal relationships.)  See June 2003 mental disorders 
examination report.

Analysis

In the Board's view, the evidence is not insufficient to show 
that the veteran is in need of regular aid and attendance; 
nor does the evidence support a finding that the veteran is 
housebound.  The evidence discussed above indicates that, 
physically, the veteran is not in need of aid and attendance 
of another person.  He apparently has no physical 
limitations, and is able to attend to the needs of nature by 
himself, eat meals seated at a table, conduct daily 
activities on his own, and to participate in hobbies 
(painting pictures).  He is not housebound or bedridden or 
hospitalized - on the contrary, he is able to drive, and goes 
to doctors and pharmacies, supermarkets, and banks.  He has 
normal gait and balance; has no physical deformities; and is 
able to ambulate without assistance by other persons(s) or of 
mechanical devices.  He reported no vision impairment.  

As for neuropsychiatric condition, the veteran has been 
determined to have anxiety (see June 2003 VA examination 
report).  The veteran also described apprehension and 
tension.  However, there is no evidence to support a finding 
that he is afflicted with a significant, debilitating 
neuropsychiatric disorder that prevents him from functioning 
within normal limits.  This determination is amply supported 
by the findings noted in the June 2003 VA "mental 
disorders" examination, discussed above.  Furthermore, a GAF 
score of 65-60 denotes mild to moderate impairment in social 
and occupational functioning, which suggests that the anxiety 
disorder symptoms are not so debilitating so as to preclude 
substantially normal and independent functioning.      

Furthermore, on the issue of housebound status, the Board 
notes that, despite the veteran's multiple nonservice-
connected disabilities, the evidence shows that he is not in 
fact housebound, and that he does not have a single permanent 
disability that is evaluated as 100 percent disabling.  As 
the existence of a single disability evaluated as 100 percent 
disabling is a threshold requirement for an increased pension 
benefit based on housebound status (see 38 U.S.C.A. § 1521(e) 
and 38 C.F.R. § 3.351(d)), it is apparent that the basic 
requirements for special monthly pension on the account of 
being housebound have not been met.

In light of all of the foregoing, the Board finds that the 
veteran is not so nearly helpless as to require the regular 
aid and attendance of another person.  Nor does the evidence 
support a finding that the veteran has housebound status.  
Therefore, the Board must conclude that the criteria for 
entitlement to a special monthly pension on these grounds 
have not been met.  Because the preponderance of the evidence 
is against a favorable resolution of the claim, the benefit-
of-reasonable doubt rule is not for application here.  38 
U.S.C.A. § 5107(b).


ORDER

Special monthly pension, based upon need of regular aid and 
attendance of another person or housebound status, is denied.


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



